Citation Nr: 0714505	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim to establish legal entitlement to 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran entered active service with the U.S. Armed Forces 
of the Far East, including guerilla service, in December 
1941.  He was taken as a prisoner of war in April 1942, and 
died while imprisoned as a prisoner of war, in July 1942.  
The appellant avers he is the illegitimate helpless child of 
the veteran and, as such, is entitled to benefits based on 
his father's service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a denial letter dated in February 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A July 1973 denial letter declined to reopen the 
previously denied claim for entitlement to VA benefits as the 
veteran's illegitimate child on the basis that evidence 
submitted failed to establish that the appellant could be 
recognized as the veteran's illegitimate child.  The 
appellant did not appeal this decision.  

2.  Evidence received since the July 1973 denial letter does 
not tend to show that the appellant could be recognized as 
the veteran's illegitimate child for the purposes of VA 
benefits, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSION OF LAW

Evidence received since the July 1973 denial letter is not 
new and material and the claim seeking basic legal 
entitlement to VA benefits may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in the February 
2003 letter that denied his claim.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
December 2003 Statement of the Case (SOC) and July 2004 
Supplemental SOC (SSOC), following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim to reopen the previously denied claim for eligibility 
to VA benefits is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA obtained available service medical and personnel records 
in adjudication of the initial claim for benefits and 
assisted the veteran in obtaining evidence, including 
conducting Field Examinations in 1970 and 1971.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the claims file; and the 
appellant has not contended otherwise.  In August 2004, the 
appellant submitted the signed statement of his mother.  No 
SSOC was issued after this statement.  However, review of the 
statement reveals it is the original of a copy the appellant 
submitted in June 2003, absent the signature.  Accordingly, 
there is no need to return the evidence for consideration by 
the agency of original jurisdiction.  See 38 C.F.R. § 19.37.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Entitlement to Basic VA Benefits

In July 1973, the RO issued a decision letter declining to 
reopen the previously denied claim for basic eligibility to 
VA benefits, finding that the evidence submitted by the 
veteran since the previous, July 1971, Administrative 
Decision was neither new nor material.

The July 1971 Administrative Decision was based on review of 
the record and extensive Field Examinations conducted in 1970 
and 1971, and established the veteran's date of birth in May 
1943.  In so determining, the RO accepted the date of birth 
provided on a record of baptism dated in 1952, and that 
reported by the appellant's maternal grandmother on a claim 
filed in 1952 for death benefits on behalf of the appellant 
and his older brother, who were then minor children.

A brief review of the adjudicatory history of the claims 
prior to the July 1971 Administrative Decision is important 
in understanding the RO's determination in the July 1971 
Administrative Decision.

In 1952, the appellant's maternal grandmother submitted a 
claim for death benefits on behalf of the appellant and his 
older brother, both then minor children.  She reported the 
birth dates of the appellant to be in May 1943, and for the 
older brother, in October 1940.  In support of her claim, she 
submitted certified baptismal records dated in October 1952.  
These records showed the appellant was born in May 1943 and 
baptized in April 1944, and that his brother was born in 
October 1940 and baptized in February 1941.  The claimant 
provided additional evidence that the veteran had 
acknowledged the older child as his son prior to entering 
active service in December 1941.  The RO ultimately 
recognized the older child as the veteran's child for purpose 
of VA benefits, and death benefits were granted to him.  
However, the claimant did not submit any evidence that the 
veteran had recognized the appellant, and this claim was then 
denied.

Beginning in 1965, the appellant filed various claims for 
entitlement to VA benefits, which were denied.  In September 
1970 the appellant submitted a lay witness affidavit from a 
woman who testified she attended the appellant's birth, that 
the birth occurred in May 1942, and that the appellant's 
father was the veteran.  The RO then reopened the appellant's 
claim.  The RO considered birth certificates, dated in August 
1965 and August 1969 showing a birth dated in May 1942, and a 
baptismal certificate dated in August 1965 showing a birth in 
May 1942.  Field Examinations conducted in 1970 and 1971 
revealed that the public record of the appellant's birth 
showing his birth in May 1942 had been reconstructed in 1965, 
and the original documents could no longer be read or were 
not available.  Original church records, however, were 
available for review and showed that the veteran was born in 
May 1943, and baptized in April 1944.  Furthermore, the 
examiner observed that the original church documents reflect 
that the entry was altered, in that the "2" in 1942 was 
changed to a "3" to reflect a birth year of 1943.  The 
examiner found no evidence that the entry had been inserted, 
and determined that the hand written alteration of the date 
rendered it more credible.  In determining the actual date of 
the appellant's birth to be in May 1943, the RO also 
considered evidence previously submitted, including lay 
witness affidavits and depositions of witnesses including the 
appellant's mother, maternal grandmother, and brother that 
the veteran and the veteran's mother were never ceremonially 
married-contrary to what the reconstructed records 
reflected.  The RO ultimately found that the reconstructed 
public record could not be probative.  

Given that the appellant's birth was established to have 
occurred in May 1943, the veteran could not have been the 
father, as service records show he entered active service in 
December 1941, was taken prisoner of war in April 1942, and 
died in July 1942.  Hence, the claim was denied.

The appellant thereafter attempted to reopen his claim for 
entitlement to VA benefits several times in 1972 and 1973.  
In July 1973, he submitted new copies of his birth 
certificate and baptism certificate dated in 1973, showing 
his birth in May 1942.  He again submitted a lay witness 
affidavit from the woman who testified she attended his 
birth.  This witness stated that the veteran was able to 
visit the mother even after he had entered active duty, thus 
she knew the appellant to be the veteran's child.  However, 
her statement gave the veteran's birth as occurring in both 
May 1942 and May 1943.  The RO declined to reopen the 
previously denied claim, observing that the evidence was not 
new and material.

The RO provided notice of this decision to the appellant in 
July 1973.  The appellant did not appeal this denied.  It 
therefore became final.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. Id. However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

The appellant filed his claim to reopen the previously denied 
claim in October 2002, hence the law currently in effect 
applies.  38 C.F.R. § 3.156(a), defines "new evidence as 
existing evidence not previously submitted to agency 
decisionmakers. "Material" evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a). 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id. When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 
VA law provides that the term, "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution. 38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

Evidence of record in July 1973 included the baptism and 
birth certificates described above, medical evidence of 
disability, and lay witness affidavits and depositions 
proffered by various individuals, including the appellant's 
mother, maternal grandmother, and brother, various neighbors, 
friends, and individuals who knew the veteran before and 
during his active service, and the woman who testified she 
attended the appellant's birth.  The lay witnesses, in 
aggregate, attested to the common law marriage between the 
veteran and the appellant's mother, that the appellant's 
mother was pregnant before the veteran entered active service 
and that he knew this, that the appellant's mother had no 
contact with other men prior to the birth of the appellant, 
that the appellant was the veteran's son and was known, 
generally, to be the veteran's son.  Of interest are earlier 
statements provided in support of the veteran's parents' 
claims for death benefits.  These statements attest that the 
veteran was single.  

Other evidence then of record included service department 
certification that the veteran had recognized service with 
the USAFFE, including guerrilla service, from December 1941 
to July 1942.  He was taken prisoner of war in April 1942, 
and died while a prisoner of war in July 1942.  Available 
service personnel records reflect that the veteran listed his 
marital status as single, and his next of kin as his father 
and his foster mother.  No wife or child is listed.

Evidence received since the July 1973 letter denial includes 
copies of birth certificate generated in May 2000 and March 
2003 showing a birth date in May 1942 with a registration 
date of May 14, 1942.  A statement from the Republic of 
Philippines National Statistics Office in Manila, Office of 
the Civil Registrar General, dated in October 2003, shows 
that there is no record of birth for the appellant on the 
date of registration alleged, May 14, 1942.  A March 2003 
statement from the church in which the veteran was baptized 
certifies that a thorough search of the archives and 
baptismal registry book covering the years 1942 to 1948 
revealed that the entries are old and some are missing, and a 
copy of the veteran's baptism certificate could  not be 
provided.  Also received are documents certifying the 
veteran's service, dated in March 2002, medical treatment 
records dated in 2002 and a statement of disability dated in 
June 2003, and lay witness affidavits proffered by the 
appellant's mother and four others.  These statements attest 
to personal observations that the appellant's mother and 
veteran were married by common law before he entered active 
service, that she bore the veteran two sons, that she was 
pregnant before he left for active service and the veteran 
knew this, and that the appellant is the veteran's son.  

This evidence, while new in that it was not previously of 
record or considered in the July 1973 denial, is not material 
because it is repetitive and cumulative of the evidence 
previously considered.

The July 1973 denial was based on the July 1971 
Administrative Decision finding that the appellant was born 
in May 1943, and therefore could not be the child of the 
veteran for VA benefits purposes.  Contrary evidence that the 
appellant was born in May 1942 was also then of record and 
considered in the July 1971 decision.  As noted above, Field 
Examinations were conducted in 1970 and 1971 to research the 
original records and depose witnesses, including the 
appellant's mother, maternal grandmother, and brother.  The 
RO ultimately decided that the evidence established that the 
appellant was born in May 1943-after such time as the 
veteran could have conceived him-and hence the appellant 
could not be the veteran's son, legitimate or illegitimate.  
The July 1973 denial declined the reopen this previously 
denied claim on the basis that the veteran had not presented 
new and material evidence that his birth had occurred earlier 
than May 1943. 

In order to reopen the claim, the appellant must show that he 
is a child of the veteran who is qualified to receive VA 
benefits.  In the present case, the threshold question is 
whether the appellant has presented evidence that he is the 
child of the veteran, a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before the 
age of 18 years or an illegitimate child.  38 U.S.C.A. § 
101(4); 38 C.F.R. § 3.57.

The appellant has not submitted an official record 
establishing that his birth was prior to May 1943 from a 
source other than the reconstructed public record or lay 
witness affidavits.  Moreover, he has not submitted evidence 
that the veteran acknowledged him as his son before he died.  
Rather, the evidence of record continues to show that the 
appellant was born in May 1943, more than one year after the 
veteran was imprisoned as a prisoner of war, and 10 months 
after his death.  Consequently, the evidence submitted since 
July 1973 does not pertain to the previously unestablished 
threshold legal requirement for the benefit sought, does not 
relate to the unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.  Hence, it is not new and material 
and the claim may not be reopened.




ORDER

The appeal to reopen a claim for basic legal entitlement to 
VA benefits is denied.




____________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


